  Case: 1:12-cv-06075 Document #: 349 Filed: 08/22/20 Page 1 of 3 PageID #:13096




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

NEUROGRAFIX, a California corporation;
NEUROGRAPHY INSTITUTE MEDICAL
ASSOCIATES, INC., a California corporation;           Civil Action No. 12-cv-6075
and
IMAGE-BASED SURGICENTER                               Hon. Matthew F. Kennelly, Presiding
CORPORATION, a California corporation,
                                                      Magistrate Judge Jeffrey Cole
                 Plaintiffs,

vs.                                                   DECLARATION OF MICHAEL HOCH,
                                                      M.D., AS TO EXHIBIT T- “FUNCTIONAL
BRAINLAB, INC., a Delaware corporation;               MRI (fMRI) BRAINLAB PROCESSING
BRAINLAB AG, a German corporation;                    GUIDE” TUTORIAL
BRAINLAB MEDIZINISHE
COMPUTERSYSTEME GMBH, a German
corporation,

                Defendants.


I, Michael Hoch, M.D., declare as follows:

        1.     I am over the age of 18, a resident of Philadelphia, State of Pennsylvania. I am a
neuroradiologist, board certified in both in Diagnostic Radiology and Neuroradiology. I attended
Medical School at Temple University School of Medicine; my Internship at St. Luke’s Hospital
– Bethlehem Campus; my Residency at Temple University Hospital; and Fellowship at NYU
Langone Medical Center. I am currently a neuroradiologist and Assistant Professor of Clinical
Radiology. practicing at Penn Medicine. as part of Penn Medicine’s Neuroradiology Services
Program. I have knowledge and expertise in the areas of diagnostic imaging, diagnostic tests;
MRI (Magnetic Resonance Imaging) including advanced MRI techniques such as fMRI
(functional Magnetic Resonance Imaging), BOLD fMRI (Blood-oxygen-level-dependent-
functional-MRI), and DTI tractography (diffusion tensor imaging), which also includes ) and
language localization for surgical planning; nuclear imaging, radiofrequency ablation (RFA) and
surgical planning, among others.

         2.     EXHIBIT T attached to this declaration is a true and correct copy of my tutorial
titled, “Functional MRI (fMRI) BrainLab Processing Guide” uploaded onto YouTube on June
23, 2019 through the username “LearnNeuroradiology” which is available at:
https://youtu.be/XVK_ZgZ4A4E

       3.     I declare that I authored the tutorial depicting my performance of the steps for
education purposes, and declare that I am the speaker and demonstrator depicted in said tutorial,
  Case: 1:12-cv-06075 Document #: 349 Filed: 08/22/20 Page 2 of 3 PageID #:13097




performing each of the steps of BrainLab’s Functional MRI (fMRI) BOLD Guide, by relying on
the BrainLab’s Functional MRI (fMRI) BOLD Guide and other BrainLab manuals included for
iPlan Cranial software.

       4.      I declare that the “studies” referenced in the very beginning of the tutorial at
timestamp 0:15, that are used by me in the tutorial, consist of fMRI data that I obtained through
having the patient perform a task while being imaged, which I performed with the intent to use
the fMRI technique to map out certain brain regions or structures which would be activated by
having the patient perform those specific tasks.

        5.     I declare that the following is a true, accurate copy of the “description” section of
the YouTube tutorial, that I authored and declare to be accurate, which is located at the bottom of
said video, from the date it was uploaded.

               “Blood oxygen level dependent functional MRI, or BOLD fMRI, is an advanced MRI
               technique in which level of oxygen present in an area of the brain is used to map out what
               parts of the brain are activated in specific tasks. In this method, repeated imaging of the
               brain can be performed while the patient performs a task, and the level of oxygenation
               changes, showing which parts of the brain are most activated.

               A key application of fMRI is mapping of language areas, or language localization, for
               surgical planning. The patient will perform more than 1 language task while in the
               scanner, and the activation data is overlaid on anatomic imaging (like conventional T1 or
               T1 postcontrast imaging). This is used to determine which side of the brain is language
               dominant as well as where exactly important language areas, including Broca’s and
               Wernicke’s areas, are located. This way they can be avoided in complex surgical
               procedures. However, sometimes results can be difficult to interpret because of the high
               number of images and high amounts of noise.

               There are a number of processing suites that you can use to process fMRI data, including
               Brainlab and Dynasuite. The processing can be slightly different depending on which
               software package you are using, but the general principles are the same. To begin, you
               take each functional paradigm and overlay it on anatomical imaging, selecting statistical
               parameters and colormapping as you go.

               In this video, Dr. Michael Hoch demonstrates the use of Brainlab to process fMRI data
               for language processing. He goes through the step-by-step process of generating each set
               of overlay imaging and how to interpret the results. In the second part of the video, he
               demonstrates conjunction overlay technique to increase sensitivity for mapping language
               areas by showing only the areas which have overlapping results on multiple paradigms,
               increasing reader confidence. The level of this lecture is appropriate for radiology
               residents, radiology fellows, and trainees in other specialties who have an interest in
               advanced MRI techniques such as diffusion tensor imaging (DTI) tractography,
               functional MRI (fMRI), and surgical planning.




                                                                                                        2
  Case: 1:12-cv-06075 Document #: 349 Filed: 08/22/20 Page 3 of 3 PageID #:13098




               Check out this video and additional content on http://www.learnneuroradiology.com”

        6.      Exhibit T accurately explains my performance of the steps taken in the tutorial
instructional guide relying on BrainLab’s manual.

       I declare under penalty of perjury, under the laws of the United States, that the foregoing

is true and was executed on August 21, 2020.




                                                      ____________________________________

                                                      Michael Hoch, M.D.




                                                                                                    3
